OPINION OF THE COURT BY
WAKATSUKI, J.
The question before the court, upon a petition for writ of certiorari, is whether the Hawaii No-Fault Law, Hawaii Revised Statutes (HRS) Chapter 294, as amended, precludes the stacking of basic no-fault insurance coverages where the injured named insured has a single insurance policy covering several vehicles.
The Intermediate Court of Appeals, upon reviewing legislative history, held that HRS §§ 294-2(10)1 and -3(c)2 preclude the stacking of basic no-fault insurance policies and coverages.
We adopt and affirm the reasoning and decision of the Intermediate Court of Appeals.

§ 294-2 Definitions. As used in this chapter:
(10) “No-fault benefits” with respect to any accidental harm shall be subject to an aggregate limit of $15,000 per person or his survivor and means[.]


§ 294-3 Right to no-fault benefits. . . .
(c) “Maximum limit”. The total no-fault benefits payable per person or on his death to his survivor on account of accidental harm sustained by him in any one motor vehicle accident shall be $15,000, regardless of the number of motor vehicles involved or policies applicable.